Case: 1:20-cv-00789-DAP Doc #: 40 Filed: 04/21/20 1 of 4. PageID #: 656




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROMEL AMAYA-CRUZ, et al.,                         )   CASE NO. 1:20 CV 789
                                                  )
               Plaintiffs-Petitioners,            )   JUDGE DAN AARON POLSTER
                                                  )
       vs.                                        )   4/20/2020 HEARING MINUTES,
                                                  )   RULING, and
REBECCA ADDUCCI, Detroit District                 )   SCHEDULING ORDER
Field Office Director, U.S. Immigration &         )
Customs Enforcement, et al.,                      )
                                                  )
               Defendants-Respondents.            )


       Before the Court is the Defendants’ Motion for Clarification of Court’s Order Granting

TRO. Doc #: 36 (“Motion for Clarification”). Based on the following, the Motion for

Clarification DENIED AS MOOT. This Order also contains a schedule revising the current

deadline for a response brief and hearing as to the Second TRO Motion, infra at 3.

                                                 I.

       On Friday, April 10, 2020, Plaintiffs, four ICE detainees, filed a Motion for Temporary

Restraining Order, seeking their immediate release because they are high-risk detainees whose

medical status renders them particularly vulnerable to the deleterious effects of COVID-19 in the

correctional context. Doc #: 2 (“First TRO Motion”). After a hearing, the Court denied the

motion as to three of the four Plaintiffs. Doc #: 26. However, the Court reserved ruling as to

Plaintiff Romel Amaya-Cruz, and directed counsel to confer and determine whether they could

agree on conditions that could be imposed on Romel if released, and directed them to file a

report on the status of their discussions on April 17, 2020. Id. at 2-3.
Case: 1:20-cv-00789-DAP Doc #: 40 Filed: 04/21/20 2 of 4. PageID #: 657



       Following briefing, the Court issued an Amended Opinion and Order finding that keeping

Amaya-Cruz in detention during the COVID-19 pandemic with his severely tenuous,

immunocompromised health violates the Fifth Amendment, granted the First TRO Motion as to

him, and directed his release with the following conditions:

              Romel Amaya-Cruz must stay with his sister who resides in Cleveland and
       self-quarantine in her residence for 14 days. Furthermore, he may not drive any
       vehicle. Should he abscond from his sister’s residence and/or appear for his
       immigration hearing scheduled on April 29, 2020 or any future hearings, he will
       be deemed to have forfeited his asylum claim and any right to contest immediate
       removal from the country.

Doc #: 35 at 4-5.

       Defendants then filed the pending Motion for Clarification asking the Court to impose

more conditions on Amaya-Cruz’s release than it already had.1 Doc #: 36. Specifically,

Defendants asked the Court to permit ICE to impose its standard non-confinement conditions on

Amaya-Cruz including GPS monitoring with an ankle bracelet. Id. Defendants also asked

whether Amaya-Cruz will be required to reside at his sister’s home after the expiration of the

14-day self-quarantine period, and whether ICE will be permitted to arrest him after the TRO

expires in 14 days. Id. Plaintiffs filed a brief opposing additional conditions. Doc #: 37. After

reviewing the briefs, the Court ordered Amaya-Cruz’s immediate release and scheduled a

hearing to address additional conditions on April 20, 2020.

       At the April 20 Telephonic Hearing, the Court declined to impose GPS monitoring on

Amaya-Cruz who is not on house arrest and will be living with his sister. However, the Court

suggested that Amaya-Cruz report to an ICE official on a regular basis as is done in certain


       1
        At this point, Amaya-Cruz was sitting at the jail on Saturday afternoon waiting to
be released.

                                               -2-
Case: 1:20-cv-00789-DAP Doc #: 40 Filed: 04/21/20 3 of 4. PageID #: 658



criminal cases. Defense Counsel responded that they released Amaya-Cruz with paperwork

requiring him to report to a certain ICE official on May 20, 2020. After discussion, Defendants

agreed to monthly reporting and that, under the circumstances, Amaya-Cruz may do so

telephonically. There was also a question as to how long Amaya-Cruz will reside with his sister

before he is again detained. The Court decided, and counsel agreed, to hold a Telephonic

Hearing on Thursday, August 20 at 12:00 noon to address this subject. To that end, the Court

directed Defendants to file a status report no later than 12 noon on Thursday, August 13, 2020

stating whether Amaya-Cruz can be detained safely and, if so, why. The Court directed

Plaintiffs to file a report responding to Defendants’ report no later than 12 noon on Tuesday,

August 18, 2020.

       Based on the foregoing, the Motion for Clarification, Doc #: 36, is hereby DENIED AS

MOOT.

                                               II.

       Defense Counsel raised the extreme difficulty it was having responding to requests for

emergency relief for the six new Plaintiffs who are the subject of the Second Motion for TRO

without their medical records. Plaintiffs agreed to get those records to Defendants and the Court

by 4:00 p.m. tomorrow, and the Court gave Plaintiffs leave to file the records under seal. As

such, the Court made the following changes to the current schedule relating to the Second TRO

Motion:

              The deadline for Plaintiffs to get medical records to Defendants and the
       Court is 4:00 p.m. on Tuesday, April 21, 2020.

              The deadline for Defendants to file a response to the Second TRO Motion
       is 12:00 noon on Friday, April 24, 2020.


                                               -3-
Case: 1:20-cv-00789-DAP Doc #: 40 Filed: 04/21/20 4 of 4. PageID #: 659



            The Telephonic Hearing presently scheduled on April 24, 2020 is moved
      to Monday, April 27, 2020 at 9:30 a.m.

      IT IS SO ORDERED.



                                          /s/ Dan A. Polster April 21, 2020
                                        Dan Aaron Polster
                                        United States District Judge




                                           -4-
